Citation Nr: 0942721	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-21 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a left knee scar, status post keloid excision, to include on 
an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to December 
1970, and from August 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision in 
which the RO in Newark, New Jersey granted service connection 
and assigned an initial 0 percent (noncompensable) rating for 
a left knee scar status post keloid excision, effective June 
9, 2004.  The Veteran filed a notice of disagreement (NOD) in 
December 2006.  In May 2007, the RO issued a statement of the 
case (SOC) reflecting the award of an initial 10 percent 
rating for the service-connected scar, also from June 9, 
2004.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 2007.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
a left knee scar status post keloid excision, the Board has 
characterized this matter in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO awarded a higher initial rating of 
10 for the scar during the pendency of this appeal. inasmuch 
as a higher rating for this disability is available, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the claim for a higher rating remains viable on 
appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In a December 2004 rating decision, the RO in Newark, inter 
alia, denied service connection for lumbosacral strain and 
determined that new and material evidence to reopen the 
previously denied claims for service connection for bipolar 
disorder and for post-traumatic stress disorder (PTSD) had 
not been received.  The Veteran filed NODs with all three 
determinations later that month.  The RO issued a SOC 
regarding the lumbosacral strain claim in July 2005, and the 
Veteran filed a substantive appeal (via a VA Form 9) later 
that month.  The RO issued a SOC regarding the other claims 
in July 2006, but the Veteran did not thereafter timely file 
a substantive appeal.  In fact, in July 2006 correspondence, 
the Veteran's representative at the time advised that the 
Veteran wished to withdraw his appeal with respect to the 
PTSD and bipolar disorder claims.  Likewise, in November 2006 
correspondence, the Veteran advised that he wished to 
withdraw from appeal his claim involving the lumbosacral 
strain.  Thus, the claim remaining before the Board is 
limited to that set forth on the title page.  See 38 C.F.R. § 
20.204.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in New York, 
New York, which has certified the appeal to the Board.  

In May 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO in New York; a 
transcript of that hearing is of record.  Although the 
undersigned permitted the Veteran to offer testimony 
regarding his bipolar disorder and PTSD, subject to 
verification of jurisdiction, as discussed above, the Veteran 
has not perfected his appeal with regard to these claims; 
indeed, he withdrew his appeal with respect to these claims.

In August 2008, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  After completing the requested development, 
the RO/AMC continued the denial of the claim (as reflected in 
a June 2009 supplemental SOC (SSOC)) and returned the appeal 
to the Board for further consideration.

As a final preliminary matter, the Board notes that, in 
January 2009, the Veteran submitted a letter stating that he 
was appealing the December 2004 denial of service connection 
for lumbosacral strain and the determination that new and 
material evidence had not been received sufficient to reopen 
previously denied claims for service connection for bipolar 
disorder and for PTSD.  As these matters are not before the 
Board, they are referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Since the June 9, 2004 effective date of the grant of 
service connection, the Veteran's left knee disability has 
involved a large scar with discoloration, covering an area of 
up to 11 cm by 5 cm (55 sq. cm.); limitation of the function 
of the left knee is not shown as a result of the scar.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for left knee scar, status post keloid excision, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.118, Diagnostic Code 7801, 7804, 7805 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, after the Veteran filed a notice of 
disagreement with the initial rating assigned, the May 2007 
SOC set forth the pertinent t rating criteria for evaluating 
scars.  Also, a November 2008 letter provided notice to the 
Veteran explaining what information and evidence was needed 
to substantiate the claim for a higher rating, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
this letter also provided the Veteran with the pertinent 
rating criteria for evaluating disabilities of the knee and 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the June 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of post-rating notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records and the reports of August 2006 and 
January 2009 VA examinations.  Also of record and considered 
in connection with the appeal is the transcript of the 
Veteran's May 2008 Board hearing, along with various written 
statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

In this case, service connection is in effect for a left knee 
scar resulting from a keloid excision during service.  The 
Veteran has been assigned a 10 percent rating for his left 
knee scar under Diagnostic Code 7804.  This diagnostic code 
provides for a 10 percent rating when a superficial scar is 
painful on examination.  See 38 C.F.R. § 4.118.  A rating in 
excess of 10 percent could be awarded for a scar that is deep 
or causes limitation of motion, and is of a certain size; or 
if the scar is rated on limitation of function of the 
affected part.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7805.  

Under Diagnostic Code 7801, the Veteran could receive a 
higher rating if the evidence shows that his scar is deep or 
causes limited motion and the scar has an area exceeding 12 
square inches (77 sq. cm.).  On examination in August 2006, a 
VA examiner found that the Veteran had a large scar with 
discoloration over the popliteal fossa, covering an area of 
11 cm by 5 cm (55 sq. cm.).  The examiner described the scar 
as superficial, healed well, and nontender.  In an addendum 
to a January 2009 VA examination, an examiner noted a scar 
with atopic dermatitis covering an area of 6 cm by 5 cm (30 
sq. cm.); the area was hyperpigmented, dark, and oval shaped 
with no well defined border.  The examiner also stated that 
the scar was mostly superficial and there were no signs of 
deep tissue damage.  Given the size measurements above, a 
higher rating based on the size of a deep scar, or the size 
of a scar causing limitation of motion-under Diagnostic Code 
7801-is not warranted.  The Board notes that the Veteran is 
not service-connected for dermatitis.  

Regarding limitation of function, at the Veteran's Board 
hearing, he testified that he has pain and instability of his 
left knee.  He stated that the knee will buckle if he puts 
too much stress on it.  Instability of the knee is evaluated 
under Diagnostic Code 5257, which authorizes 10, 20 and 30 
percent ratings for slight, moderate, and severe impairment 
of the knee, respectively.  See 38 C.F.R. § 4.71a (2009).  
Diagnostic Codes 5260 and 5261 also provide ratings based on 
limitation of motion of the leg.  See Id.  

During the Veteran's August 2006 VA examination, range of 
motion of the left knee was from 0 to 140 degrees.  The Board 
notes that this is a normal range of motion.  See 38 C.F.R. 
§ 4.71, Plate II.  According to the examiner, the Veteran did 
not report any locking, buckling, or instability of the knee.  
After performing varus, valgus, anterior, and posterior 
stressing, the examiner found no instability.  Likewise, VA 
physical examination in January 2009 revealed no instability.  
The Board recognizes that this VA examiner noted flexion of 
the left leg to only 45 degrees.  However, in an addendum to 
the January 2009 VA examination report, the examiner noted 
that the Veteran did not have limitation of motion as a 
result of the service-connected scar.  VA treatment records 
from 2007 reflect that left leg range of motion was either 
full or within normal limits.  

The Board has considered the Veteran's assertions n that he 
has instability of the left knee; however, in this case, the 
Board has given more weight to the findings on medical 
examination-showing no instability of the left knee.  The 
findings by VA examiners were made by medical professionals 
after testing specifically to determine if instability was 
present.  Moreover, the Veteran's VA treatment records 
document that he is not a reliable historian.  Treatment 
records show varying reports by the Veteran about the 
circumstances of his service, some of which are not reflected 
in his service personnel records.  For example, on inpatient 
psychiatric admissions, the Veteran has told VA staff that he 
was a sniper in the Marine Corps in Vietnam; however, during 
the Vietnam Era the Veteran was in the Air Force, and later 
the Army, and there is no evidence that he ever set foot in 
Vietnam or served in the Marine Corps.  In December 2008, the 
Veteran was described by one psychiatrist as "wholly 
unreliable."  For these reasons, the Board has assigned more 
weight to the medical findings of no instability of the left 
knee than to the Veteran's reports of left knee instability.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  However, in a 
September 2009 post remand appellant's brief, the Veteran's 
representative included discussion of an extra-schedular 
rating in his argument.  Thus, the Board has also considered 
whether the criteria for invoking the procedures for a higher 
rating on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321, are invoked

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment, 
should the disability worsen.  The Board recognizes that the 
Veteran is not employed and that he has numerous inpatient 
admissions (more than 40 according to one VA physician).  
However, it is not shown that this is the result of his 
service-connected scar.  Notably, the Veteran's inpatient 
admissions have been for mental health issues and problems 
with substance abuse; not for his left knee.  Thus, the 
threshold requirements for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's left knee ,scar 
status post keloid excision, pursuant to Fenderson, and that 
the claim for a higher rating must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 10 percent for left knee scar, status 
post keloid excision, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


